         Case 1:20-cv-05747-PAE Document 95 Filed 06/11/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007

                                                       June 11, 2021


 BY ECF
 The Honorable Paul A. Engelmayer
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

         Re:     D.J.C.V., et al. v. United States of America
                 No. 20-cv-5747 (PAE)

Dear Judge Engelmayer:

        This Office represents the Government in the above-captioned action. On May 10, 2021,
the Court granted the parties’ request to stay this action pending settlement discussions and
directed the parties to file a status report by June 11, 2021. See Dkt. No. 94. The parties write to
respectfully request that the stay be continued and that the parties be permitted to provide a further
status update to the Court within 60 days. Plaintiff and the Department of Justice continue to have
substantive, meaningful discussions with respect to the potential settlement of this action.
However, as the Court is aware, this action raises significant issues that require input from multiple
stakeholders. Accordingly, the parties respectfully request that the stay continue and that they
provide the Court with a further status update by August 11, 2021.


                                                    Sincerely,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York

                                               By: _/s/ Alexander J. Hogan______
                                                   ALEXANDER J. HOGAN
                                                   REBECCA R. FRIEDMAN
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2799/2614
                                                   Fax.: (212) 637-2686
                                                   E-mail: alexander.hogan@usdoj.gov
                                                            rebecca.friedman@usdoj.gov
